DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Examiner’s Comment
It is noted that a new Examiner has inherited the present application.  Examiner recognizes the pending agreement that an interview will be granted in the event Applicant requests such interview following receipt of the present Office Action.
Response to Amendment
The amendments filed with the written response received on April 27, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 6, 11, 13 and 14 have been amended; claims 1-5, 7-10 and 15-24 are canceled; and claims 31-50 have been added. Accordingly, claims 6, 11-14 and 25-50 are pending in this application, with an action on the merits to follow.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 6, 11 and 14 recite “a bidirectional gas flow channel”.  The Specification makes no mention of any particular flow direction(s), let alone a bidirectional flow, of gas within the air channels, although the concept appears to have support since the channels appear to be in complete fluid communication with one another without any evidence of directional flow valves within the chambers themselves (the only apparent valves are those involved with the gas supply structures and gas release points).
The use of the terms “Velcro” (Page 9, Line 1 of Specification as originally filed), “Kevlar” (twice on Page 9, Line 25) and “Mylar” (Page 9, Line 28), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be fully capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (for example: “VELCRO®, a type of hook-and-loop fastener”; “KEVLAR®, a type of para-aramid fiber; “MYLAR®, a type of “biaxially-oriented polyethylene terephthalate”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 6, 12, 14, 29 and 34 are objected to because of the following informalities:  
Claim 6, lines 8 and 9: Applicant first recites “bidirectional” in line 6 (i.e. without a hyphen), then subsequently recites “bi-directional” in lines 8 and 9 (i.e. with a hyphen).  Examiner suggests removing the hyphen for sake of consistency
Claim 6, lines 8-9: “bi-direction” should recite “bidirectional” 
Claim 12, lines 14-15: Applicant recites “through fabric of the garment”, but never actually positively recites that the garment has fabric.  Examiner suggests inserting a line between current lines 13 and 14 reciting “the garment comprising a fabric;” and then reciting “through the fabric of the garment” in current line 14.
Claim 14, line 6: “bi-directional” should recite “bidirectional” for sake of consistency
Claim 29, line 2: “a user” should recite “the user”, since “a user” is positively referenced in claim 6, from which claim 29 indirectly depends
Claim 34, lines 1-2: “a user” should recite “the user”, since “a user” is positively referenced in claim 6, from which claim 34 indirectly depends
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 13 and 14 (and claims 25-37 and 39-50 at least due to dependency from either of claims 6, 11, 13 or 14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant recites “a bidirectional gas flow channel disposed in a rear portion of the garment around a neck opening defined between the left and right front portions of the garment, the bidirectional gas flow channel connecting the first and second pluralities of gas flow chambers and thereby providing a bi-direction[al] gas flow channel for gas flow”.  This language is confusing because it essentially positively recites “a bidirectional gas flow channel” twice.  Correction is required.  Examiner suggests the following, which would render the language clearer: “a bidirectional gas flow channel disposed in a rear portion of the garment around a neck opening defined between the left and right front portions of the garment, the bidirectional gas flow channel connecting the first and second pluralities of gas flow chambers and thereby enabling gas flow”.
Regarding claim 11, Applicant recites “a bidirectional gas flow channel connecting the first and second pluralities of gas flow chambers and thereby providing a bidirectional gas flow channel for gas flow”.  For similar reasons as above, this language is unclear.  Correction is required.  Examiner suggests: “a bidirectional gas flow channel connecting the first and second pluralities of gas flow chambers and thereby enabling gas flow”.
Regarding claim 13, Applicant recites “a fluid-flow channel connecting the first and second pluralities of gas flow chambers and thereby providing a fluid-flow channel for fluid flow”. For similar reasons as above, this language is unclear.  Correction is required.  Examiner suggests: “a fluid-flow channel connecting the first and second pluralities of gas flow chambers and thereby enabling fluid flow”.
Regarding claim 14, Applicant recites “a bi-directional fluid-flow channel connecting the first and second pluralities of gas flow chambers and thereby providing a bidirectional fluid-flow channel for fluid flow”. For similar reasons as above, this language is unclear.  Correction is required.  Examiner suggests: “a bidirectional fluid-flow channel connecting the first and second pluralities of gas flow chambers and thereby enabling fluid flow”.
Further regarding claim 14, Applicant recites “the fabric of the garment” (line 15), which “the fabric” lacks clear antecedent basis in the claim.  Correction is required.  Examiner suggests inserting a line between current lines 10 and 11 reciting “the garment comprising a fabric;” which would correct the issue.
Further regarding claim 14, Applicant recites that “the hand-operable air pump is disposed in the fabric of the garment”.  It is unclear how the pump could be disposed “in” the fabric, since a fabric is typically understood to be a nearly-two-dimensional structure, which would not be able to have an air pump disposed “in” the fabric.  Is the air pump disposed within a space defined by two layers or pieces of fabric?  Correction is required.  For purposes of examination, the claim will be interpreted as best as can be understood when applying any prior art thereagainst.
Regarding claims 30 and 35, Applicant recites “the opening” which is indefinite because two instances of “an opening” are positively recited up to each claim (i.e. independent claim 6, from which each of claims 30 and 35 indirectly depend, recites “an opening” in line 13; claim 29, from which claim 30 depends, recites “an opening”; claim 34, from which claim 35 depends, recites “an opening”).  Correction is required.  Examiner suggests reciting “the opening of the air inlet” in each of claims 30 and 35, assuming this is the intended opening being referenced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 26, 27, 36, 42 and 43, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rayfield et al. (hereinafter “Rayfield”) (USPN 4,242,769) in view of Krueger (US 2011/0072565).
Regarding independent claim 6, Rayfield discloses an inflatable cold-weather upper-body garment (anti-exposure garment #10 is designed to cover an upper body, so it is an upper-body garment, inasmuch as has been defined in the claim) comprising: a first plurality of interconnected gas flow chambers (spaced inflatable pockets #55 within a spacer material or bladder means #32; Col. 3, Lines 24-28 of Rayfield) enclosed by gas-impermeable material (Col. 3, Lines 51-56 describe a gas impermeable material #50 defined by inner and outer walls #52 and #54) within a left front portion of the garment (the pockets #55, although not actually identified in the drawings, exist between the circular opening instances in Fig. 2; Fig. 5 shows an inflated condition of the pockets in a section; the pockets are part of an overall fluidly-connected arrangement, only interrupted by openings #58 that pass through the two bladder-defining walls to enable water vapor to escape, while the chamber between the inner and outer walls retains the gas filled therein, in use; Fig. 2 shows a partially-broken-away view of the layers of the garment, wherein the spacer bladder material layer #32 is housed between outer covering #34 and inner liner #36; there is clearly a section of the pockets #55 of spacer bladder #32 that is within a left front portion of the garment (i.e. either the left front portion when viewing the figure, or the opposing front portion if interpreting from the garment wearer’s perspective, is a left front portion); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a second plurality of interconnected gas flow chambers (there is a second plurality of interconnected pockets #55 on the opposite front portion of the garment, as is evident by Fig. 2) enclosed by gas-impermeable material (as noted above) within a right front portion of the garment (as noted above); a bidirectional gas flow channel disposed in a rear portion of the garment around a neck opening defined between the left and right front portions of the garment (Rayfield teaches that the spacer is “tailored to fit the body except for the head, hands and feet of the wearer (Col. 3, Lines 27-28), indicating that there is a region of the upper back that is covered by the spacer material, which would include a path that would enable gas to flow therethrough between the left and right front portions of the garment and around the neck opening; absent further distinguishing language regarding any supposed boundaries of the “bidirectional gas flow channel”, any path where gas can flow within the network of pockets #55 can be considered to be a gas flow channel; since there are no unidirectional valves within the network of pockets #55, all gas flow is considered to provide an omnidirectional flow, including “bidirectional” flow, where permitted by the inner and outer walls (i.e. obviously, the gas would not flow through the inner and outer walls made of the gas impermeable material)), the bidirectional gas flow channel connecting the first and second pluralities of gas flow chambers (all pockets #55 are in fluid communication with one another) and thereby providing a bi-direction gas flow channel for gas flow through the bi-directional gas flow channel (i) from the first plurality of gas flow chambers to the second plurality of gas flow chambers and (ii) from the second plurality of gas flow chambers to the first plurality of gas flow chambers (as explained above); a hand-operable air pump in fluid communication with one of the gas flow chambers (air pump means #70 (Fig. 2); includes squeeze bulb #72 (Fig. 6); air pump means #70 is operably connected to inflate the spacer bladder #32 (Col. 4, Lines 8-14)); and a side pocket sized to contain the hand-operable air pump (Fig. 1 shows that there are pockets #16 on the sides on the upper sleeves of the garment that are at least illustrated to be large enough to house the air pump therein; Examiner notes that this “sized” limitation itself does not necessarily require the placement of the pocket to be where the air pump is located), the pocket having an opening (the pockets are utility pockets which suggest openings at their upper ends, which have closeable flaps illustrated in Fig. 1; if Applicant traverses this contention that the pockets have openings, then Examiner notes that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included an opening in each of the pockets so that the pockets would be capable of being used for their intended utility purpose (i.e. storing items therein, as is well-known in the art)).  Rayfield illustrates what appears to be an instance of a side pocket located where the air pump is located (see Fig. 1 in comparison to Fig. 2, where pump means #62 is located on the side of the torso section), but since Rayfield does not label the element covering the pump means #62 with a leading line with “16”, it cannot be definitively said that it is in fact one of the utility pockets, and therefore Rayfield is silent to the air pump being accessible to the user through an opening in the pocket.
Krueger teaches a garment with an interior inflatable chamber that is connected to a user-manipulable air pump, the air pump being located within an air-pump pocket (#44; Fig. 7 of Krueger).
Rayfield and Krueger teach analogous inventions in the field of garments with inflatable chambers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have positioned one of the utility pockets of Rayfield at the location where the hand air pump is located, as taught by Krueger, so that the air pump can be contained therein until needed, and further since the operable buttons would be less likely to be inadvertently engaged, such as the air-release valve #74, when inside the pocket.
Regarding claims 26 and 42, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, as explained with respect to claim 6 above) is disclosed such that the garment further comprises a user-operable air release valve (deflation valve #74; Fig. 6) in fluid communication with at least one of the first plurality of interconnected gas flow chambers and the second plurality of interconnected gas flow chambers (claim 26) (Col. 4, Lines 14-15 of Rayfield), also comprising a zipper for interconnecting the left front section to the right front section (claim 42) (zipper #46; Col. 3, Line 46 of Rayfield).
Regarding claims 27 and 43, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, as explained with respect to claim 6 above) is disclosed such that the hand-operable air pump comprises a squeeze-bulb pump (claim 27) (inflation squeeze bulb #72 (Col. 4, Line 10 of Rayfield)), also comprising a zipper for interconnecting the left front section to the right front section (claim 43) (zipper #46; Col. 3, Line 46 of Rayfield).
Regarding claim 36, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, as explained with respect to claim 6 above) is disclosed to also comprise a zipper for interconnecting the left front section to the right front section (zipper #46; Col. 3, Line 46 of Rayfield).
Claims 11 and 37, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rayfield in view of Krueger, Koby et al. (hereinafter “Koby”) (USPN 6,151,735) and Blahnik et al. (hereinafter “Blahnik”) (US 2016/0021839).
Regarding independent claim 11, Rayfield discloses an inflatable cold-weather upper-body garment (anti-exposure garment #10 is designed to cover an upper body, so it is an upper-body garment, inasmuch as has been defined in the claim) comprising: a first plurality of interconnected gas flow chambers (spaced inflatable pockets #55 within a spacer material or bladder means #32; Col. 3, Lines 24-28 of Rayfield) enclosed by gas-impermeable material (Col. 3, Lines 51-56 describe a gas impermeable material #50 defined by inner and outer walls #52 and #54) within a first portion of the garment (the pockets #55, although not actually identified in the drawings, exist between the circular opening instances in Fig. 2; Fig. 5 shows an inflated condition of the pockets in a section; the pockets are part of an overall fluidly-connected arrangement, only interrupted by openings #58 that pass through the two bladder-defining walls to enable water vapor to escape, while the chamber between the inner and outer walls retains the gas filled therein, in use; Fig. 2 shows a partially-broken-away view of the layers of the garment, wherein the spacer bladder material layer #32 is housed between outer covering #34 and inner liner #36; there is clearly a section of the pockets #55 of spacer bladder #32 that is within a first arbitrary portion of the garment; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a second plurality of interconnected gas flow chambers (there is a second plurality of interconnected pockets #55 on a second portion of the garment, as is evident by Fig. 2) enclosed by gas-impermeable material (as noted above) within a second portion of the garment (as noted above); a bidirectional gas flow channel (any other portion of the pocket #55 network in spacer #32 would include a path that would enable gas to flow therethrough between the first and second arbitrary portions of the garment; absent further distinguishing language regarding any supposed boundaries of the “bidirectional gas flow channel”, any path where gas can flow within the network of pockets #55 can be considered to be a gas flow channel; since there are no unidirectional valves within the network of pockets #55, all gas flow is considered to provide an omnidirectional flow, including “bidirectional” flow, where permitted by the inner and outer walls (i.e. obviously, the gas would not flow through the inner and outer walls made of the gas impermeable material)) connecting the first and second pluralities of gas flow chambers (all pockets #55 are in fluid communication with one another) and thereby providing a bidirectional gas flow channel for gas flow through the bidirectional gas flow channel (i) from the first plurality of gas flow chambers to the second plurality of gas flow chambers and (ii) from the second plurality of gas flow chambers to the first plurality of gas flow chambers (as explained above); a hand-operable air pump in fluid communication with one of the gas flow chambers (air pump means #70 (Fig. 2); includes squeeze bulb #72 (Fig. 6); air pump means #70 is operably connected to inflate the spacer bladder #32 (Col. 4, Lines 8-14)); and a side pocket sized to contain the hand-operable air pump (Fig. 1 shows that there are pockets #16 on the sides on the upper sleeves of the garment that are at least illustrated to be large enough to house the air pump therein; Examiner notes that this “sized” limitation itself does not necessarily require the placement of the pocket to be where the air pump is located), the pocket having an opening (the pockets are utility pockets which suggest openings at their upper ends, which have closeable flaps illustrated in Fig. 1; if Applicant traverses this contention that the pockets have openings, then Examiner notes that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included an opening in each of the pockets so that the pockets would be capable of being used for their intended utility purpose (i.e. storing items therein, as is well-known in the art)); wherein the hand-operable air pump comprises a flexible gas-impermeable sack (squeeze bulb #72 is a flexible gas-impermeable sack).  Rayfield illustrates what appears to be an instance of a side pocket located where the air pump is located (see Fig. 1 in comparison to Fig. 2, where pump means #62 is located on the side of the torso section), but since Rayfield does not label the element covering the pump means #62 with a leading line with “16”, it cannot be definitively said that it is in fact one of the utility pockets, and therefore Rayfield is silent to the air pump being accessible to the user through an opening in the pocket.  Rayfield does not go into further detail about its squeeze bulb and it cannot be determined whether the squeeze bulb #72 (i.e. flexible gas-impermeable sack) has an air inlet and an air outlet that and has a compressible and expandable interior material disposed in the sack, the interior material having collapsible and expandable cavities through which air may be retained and expelled.
Krueger teaches a garment with an interior inflatable chamber that is connected to a user-manipulable air pump, the air pump being located within an air-pump pocket (#44; Fig. 7 of Krueger).
Koby teaches an inflatable object that includes a pump including open cell foam to fill the chamber (see Abstract and Col. 4, Lines 33-38 of Koby).  The open cell foam would inherently include cavities, which are expandable and collapsible when the pump is operated (Col. 4, Lines 33-38 of Koby; the open-cell foam provides a spring pumping function as it is compressed and expels air).
Blahnik teaches a pumping device with a squeeze bulb that has an air inlet #24 and an air outlet #18 (Para. 0019 of Blahnik), as is well-known in its particular field of art.
Rayfield and Krueger teach analogous inventions in the field of garments with inflatable chambers.  Rayfield, Koby and Blahnik teach analogous inventions in the field of inflation devices.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have positioned one of the utility pockets of Rayfield at the location where the hand air pump is located, as taught by Krueger, so that the air pump can be contained therein until needed, and further since the operable buttons would be less likely to be inadvertently engaged, such as the air-release valve #74, when inside the pocket.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the open-cell foam rubber in the squeeze bulb of Rayfield, as taught by Koby, in order to provide a spring pumping function when using the bulb, as taught by Koby.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the squeeze bulb of Rayfield to have included an air inlet and an air outlet, as taught by Blahnik, in order for the bulb to temporarily store air (i.e. bringing in through the air inlet) and to expel the temporarily stored air through the outlet so that the air can be transferred to the desired inflatable areas, such as the spacer #32 and its pockets #55, as desired by Rayfield.
Regarding claim 37, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, Koby and Blahnik) is disclosed to also comprise a zipper for interconnecting the first portion to the second portion of the garment (zipper #46; Col. 3, Line 46 of Rayfield, wherein the first and second portions are opposing left and right sections of the front of the garment).
Claims 25, 31, 32, 41, 47 and 48, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rayfield in view of Krueger as applied to claim 6 above, and further in view of Oliver et al. (hereinafter “Oliver”) (US 2013/0174311).
Regarding claim 25, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, as explained with respect to independent claim 6 above) is disclosed to teach all the limitations of claim 6, as set forth above, but does not teach that the garment comprises one of a jacket, a vest, or a shirt (at least not in a context consistent with the jacket, vest or shirt that are described in Applicant’s specification).
Oliver teaches that it is known for an aircrew garment ensemble can include an upper body section as a jacket distinct from a lower body section as trousers (Para. 0002 of Oliver).
Modified Rayfield and Oliver teach analogous inventions in the field of aircrew garments with inflation components.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the garment of Rayfield to be a two-piece jacket-and-trousers ensemble, as opposed to a one-piece suit, for a variety of reasons, including (but not limited to) allowing the user to wear a jacket and/or trouser section that is tailored to the fit of the user’s body, while also permitting one of the jacket or trousers to be swapped for a different jacket or trousers, if desired.  As a result of the modification, the overall garment would “comprise one of a jacket, a vest, or a shirt” (via the separation of the upper body portion from the lower body portion, there would in fact be a jacket).
Regarding claims 31 and 47, the modified garment of Rayfield (i.e. Rayfield in view of Krueger and Oliver, as explained with respect to claim 25 above) is disclosed such that the garment further comprises a user-operable air release valve (deflation valve #74; Fig. 6) in fluid communication with at least one of the first plurality of interconnected gas flow chambers and the second plurality of interconnected gas flow chambers (claim 31) (Col. 4, Lines 14-15 of Rayfield), also comprising a zipper for interconnecting the left front section to the right front section (claim 47) (zipper #46; Col. 3, Line 46 of Rayfield).
Regarding claims 32 and 48, the modified garment of Rayfield (i.e. Rayfield in view of Krueger and Oliver, as explained with respect to claims 25 and 31 above) is disclosed such that the hand-operable air pump comprises a squeeze-bulb pump (claim 32) (inflation squeeze bulb #72 (Col. 4, Line 10 of Rayfield)), also comprising a zipper for interconnecting the left front section to the right front section (claim 48) (zipper #46; Col. 3, Line 46 of Rayfield).
Regarding claim 41, the modified garment of Rayfield (i.e. Rayfield in view of Krueger and Oliver, as explained with respect to claim 25 above) is disclosed such that the garment also comprises a zipper for interconnecting the left front section to the right front section (zipper #46; Col. 3, Line 46 of Rayfield).
Claims 28-30 and 44-46, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rayfield in view of Krueger as applied to claim 6 above, and further in view of Blahnik.
Regarding claim 28, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, as explained with respect to claim 6 above) is disclosed to teach all the limitations of claim 6, as set forth above, and teaches that the hand-operable air pump comprises a flexible gas-impermeable sack (it temporarily collects air for transferring the air into the spacer bladder #32, as explained above), but is silent specifying the details of the air pump and it cannot be determined whether the squeeze bulb #72 (i.e. flexible gas-impermeable sack) has an air inlet and an air outlet.
Blahnik teaches a pumping device with a squeeze bulb that has an air inlet #24 and an air outlet #18 (Para. 0019 of Blahnik), as is well-known in its particular field of art.
Modified Rayfield and Blahnik teach analogous inventions in the field of inflation devices.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the squeeze bulb of Rayfield to have included an air inlet and an air outlet, as taught by Blahnik, in order for the bulb to temporarily store air (i.e. bringing in through the air inlet) and to expel the temporarily stored air through the outlet so that the air can be transferred to the desired inflatable areas, such as the spacer #32 and its pockets #55, as desired by Rayfield.
Regarding claims 29 and 45, the modified garment of Rayfield (i.e. Rayfield in view of Krueger and Blahnik, as explained with respect to claim 28 above) is disclosed such that the air inlet comprises an opening closable by a user when the user compresses the sack (claim 29) (since there is an air inlet, there would be an opening (i.e. the air inlet itself) that is capable of being closed/blocked off by the user in the event the user squeezes the bulb), also comprising a zipper for interconnecting the left front section to the right front section (claim 45) (zipper #46; Col. 3, Line 46 of Rayfield).
Regarding claims 30 and 46, the modified garment of Rayfield (i.e. Rayfield in view of Krueger and Blahnik, as explained with respect to claims 28 and 29 above) is disclosed such that the opening is closable by pressure of a human finger (claim 30) (if the user’s finger applies pressure while blocking the opening, it would also be closing the opening via pressure therefrom, inasmuch as this structure has been defined in the claim), also comprising a zipper for interconnecting the left front section to the right front section (claim 46) (zipper #46; Col. 3, Line 46 of Rayfield).
Regarding claim 44, the modified garment of Rayfield (i.e. Rayfield in view of Krueger and Blahnik, as explained with respect to claim 28 above) is disclosed such that the garment also comprises a zipper for interconnecting the left front section to the right front section (zipper #46; Col. 3, Line 46 of Rayfield).
Claims 33-35, 49 and 50, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rayfield in view of Krueger and Oliver as applied to claims 25 and 31 above, and further in view of Blahnik.
Regarding claim 33, the modified garment of Rayfield (i.e. Rayfield in view of Krueger and Oliver, as explained with respect to claims 25 and 31 above) is disclosed to teach all the limitations of claims 6, 25 and 31, as set forth above, and further teaches that the hand-operable air pump comprises a flexible gas-impermeable sack (it temporarily collects air for transferring the air into the spacer bladder #32, as explained above), but is silent specifying the details of the air pump and it cannot be determined whether the squeeze bulb #72 (i.e. flexible gas-impermeable sack) has an air inlet and an air outlet.
Blahnik teaches a pumping device with a squeeze bulb that has an air inlet #24 and an air outlet #18 (Para. 0019 of Blahnik), as is well-known in its particular field of art.
Modified Rayfield and Blahnik teach analogous inventions in the field of inflation devices.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the squeeze bulb of Rayfield to have included an air inlet and an air outlet, as taught by Blahnik, in order for the bulb to temporarily store air (i.e. bringing in through the air inlet) and to expel the temporarily stored air through the outlet so that the air can be transferred to the desired inflatable areas, such as the spacer #32 and its pockets #55, as desired by Rayfield.
Regarding claims 34 and 49, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, Oliver and Blahnik, as explained with respect to claim 33 above) is disclosed to teach that the air inlet comprises an opening closable by a user when the user compresses the sack (claim 34) (since there is an air inlet, there would be an opening (i.e. the air inlet itself) that is capable of being closed/blocked off by the user in the event the user squeezes the bulb), also comprising a zipper for interconnecting the left front section to the right front section (claim 49) (zipper #46; Col. 3, Line 46 of Rayfield).
Regarding claims 35 and 50, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, Oliver and Blahnik, as explained with respect to claim 34 above) is disclosed to teach that the opening is closable by pressure of a human finger (claim 35) (if the user’s finger applies pressure while blocking the opening, it would also be closing the opening via pressure therefrom, inasmuch as this structure has been defined in the claim), also comprising a zipper for interconnecting the left front section to the right front section (claim 50) (zipper #46; Col. 3, Line 46 of Rayfield).
Claims 14 and 40, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rayfield in view of Krueger, Koby and Blahnik.
Regarding independent claim 14, Rayfield discloses an inflatable cold-weather upper-body garment (anti-exposure garment #10 is designed to cover an upper body, so it is an upper-body garment, inasmuch as has been defined in the claim) comprising: a first plurality of interconnected gas flow chambers (spaced inflatable pockets #55 within a spacer material or bladder means #32; Col. 3, Lines 24-28 of Rayfield) enclosed by gas-impermeable material (Col. 3, Lines 51-56 describe a gas impermeable material #50 defined by inner and outer walls #52 and #54) within a first portion of the garment (the pockets #55, although not actually identified in the drawings, exist between the circular opening instances in Fig. 2; Fig. 5 shows an inflated condition of the pockets in a section; the pockets are part of an overall fluidly-connected arrangement, only interrupted by openings #58 that pass through the two bladder-defining walls to enable water vapor to escape, while the chamber between the inner and outer walls retains the gas filled therein, in use; Fig. 2 shows a partially-broken-away view of the layers of the garment, wherein the spacer bladder material layer #32 is housed between outer covering #34 and inner liner #36; there is clearly a section of the pockets #55 of spacer bladder #32 that is within a first arbitrary portion of the garment; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a second plurality of interconnected gas flow chambers (there is a second plurality of interconnected pockets #55 on a second portion of the garment, as is evident by Fig. 2) enclosed by gas-impermeable material (as noted above) within a second portion of the garment (as noted above); a bi-directional fluid-flow channel (any other portion of the pocket #55 network in spacer #32 would include a path that would enable gas to flow therethrough between the first and second arbitrary portions of the garment; absent further distinguishing language regarding any supposed boundaries of the “bidirectional gas flow channel”, any path where gas can flow within the network of pockets #55 can be considered to be a gas flow channel; since there are no unidirectional valves within the network of pockets #55, all gas flow is considered to provide an omnidirectional flow, including “bidirectional” flow, where permitted by the inner and outer walls (i.e. obviously, the gas would not flow through the inner and outer walls made of the gas impermeable material)) connecting the first and second pluralities of gas flow chambers (all pockets #55 are in fluid communication with one another) and thereby providing a bidirectional fluid-flow channel for fluid flow through the bidirectional fluid-flow channel (i) from the first plurality of gas flow chambers to the second plurality of gas flow chambers and (ii) from the second plurality of gas flow chambers to the first plurality of gas flow chambers (as explained above); and a hand-operable air pump in fluid communication with one of the gas flow chambers (air pump means #70 (Fig. 2); includes squeeze bulb #72 (Fig. 6); air pump means #70 is operably connected to inflate the spacer bladder #32 (Col. 4, Lines 8-14)), the hand-operable air pump comprising a flexible gas-impermeable sack (squeeze bulb #72 is a flexible gas-impermeable sack). Rayfield illustrates what appears to be an instance of a side pocket located where the air pump is located (see Fig. 1 in comparison to Fig. 2, where pump means #62 is located on the side of the torso section; Rayfield teaches that the outer covering is a waterproof breathable fabric material (Col. 2, Lines 20-21)), but since Rayfield does not label the element covering the pump means #62 with a leading line with “16”, it cannot be definitively said that it is in fact one of the utility pockets, and therefore Rayfield is silent to the air pump being disposed “in the fabric” of the garment, as claimed.  Rayfield does not go into further detail about its squeeze bulb and it cannot be determined whether the squeeze bulb #72 (i.e. flexible gas-impermeable sack) has an air inlet and an air outlet that and has a compressible and expandable interior material disposed in the sack, the interior material having collapsible and expandable cavities through which air may be retained and expelled, wherein the air inlet comprises a user-accessible opening in the garment.
Krueger teaches a garment with an interior inflatable chamber that is connected to a user-manipulable air pump, the air pump being located within an air-pump pocket (#44; Fig. 7 of Krueger).
Koby teaches an inflatable object that includes a pump including open cell foam to fill the chamber (see Abstract and Col. 4, Lines 33-38 of Koby).  The open cell foam would inherently include cavities, which are expandable and collapsible when the pump is operated (Col. 4, Lines 33-38 of Koby; the open-cell foam provides a spring pumping function as it is compressed and expels air).
Blahnik teaches a pumping device with a squeeze bulb that has an air inlet #24 and an air outlet #18 (Para. 0019 of Blahnik), as is well-known in its particular field of art.
Rayfield and Krueger teach analogous inventions in the field of garments with inflatable chambers.  Rayfield, Koby and Blahnik teach analogous inventions in the field of inflation devices.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have positioned one of the utility pockets of Rayfield at the location where the hand air pump is located, as taught by Krueger, so that the air pump can be contained therein until needed, and further since the operable buttons would be less likely to be inadvertently engaged, such as the air-release valve #74, when inside the pocket.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the open-cell foam rubber in the squeeze bulb of Rayfield, as taught by Koby, in order to provide a spring pumping function when using the bulb, as taught by Koby.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the squeeze bulb of Rayfield to have included an air inlet and an air outlet, as taught by Blahnik, in order for the bulb to temporarily store air (i.e. bringing in through the air inlet) and to expel the temporarily stored air through the outlet so that the air can be transferred to the desired inflatable areas, such as the spacer #32 and its pockets #55, as desired by Rayfield.  As a result of the modification, the modified garment would have the air pump being disposed “in the fabric” of the garment (since it is in the pocket, it would be “in the fabric” as best as this limitation can be understood; see 35 U.S.C. 112(b) rejection of claim 14 explained above), wherein the squeeze bulb #72 (i.e. flexible gas-impermeable sack) has an air inlet and an air outlet (via teaching of Blahnik, incorporated into Rayfield, as explained above) and has a compressible and expandable interior material disposed in the sack, the interior material having collapsible and expandable cavities through which air may be retained and expelled (via the teaching of Koby, incorporated into Rayfield, as explained above), wherein the air inlet comprises a user-accessible opening in the garment (the inlet itself would be a user-accessible opening in the overall garment structure).
Regarding claim 40, the modified garment of Rayfield (i.e. Rayfield in view of Krueger, Koby and Blahnik) is disclosed to also comprise a zipper for interconnecting the first portion to the second portion of the garment (zipper #46; Col. 3, Line 46 of Rayfield, wherein the first and second portions are opposing left and right sections of the front of the garment).
Allowable Subject Matter
Claims 12 and 38 are allowable over the prior art of record.  Examiner suggests addressing the claim objections in order to improve the clarity of claim 12, as outlined above.
Claims 13 and 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited art on the PTO-892 that was not relied upon in an art rejection above is pertinent in the field of garments that utilize chambers of fluid that are inflated and used in an upper body garment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732